DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 10/7/2022.
Claims 2-14, 17 and 26 are cancelled. Claims 1, 15-16, 18-25 and 27 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1, 15-16, 18-25 and 27 under 35 U.S.C § 101, the arguments have been fully considered but are deemed unpersuasive.
Regarding claim 1, Applicant amended the claim as:
“(g) operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter and repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step, or reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand”.
Due to phrase “or” highlighted in above limitation, in the light of broadest reasonable interpretation, the above limitation ca be construed as following (without the phrase “reconfiguring …”):
“(g) operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter and repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step”.
Due the phrases “if” highlighted in above limitation, above recited limitation contains  contingent limitations. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04 (II) for details). In the scenario wherein the reactive power demand is higher than the reactive power capability of the line side converter but less than the reactive power capability of the line side converter and the rotor side converter, the actions of “operating” or “reducing” in the step (g) are not required to be performed. Therefore, the amended phrase in the step (g) does not add further limitations to overcome the 101 rejection set forth in the previous Office action. 
Applicant’s arguments for other claims, which depend on the argued patentability of claim 1, are also respectfully traversed by Examiner based on the reasons recited above.
Therefore, the 101 rejections are maintained. To overcome the 101 rejections, Applicant is suggested to replace the highlighted phrases “if” to “in response to” in the claim, as recommended in the previous Office action. 

Regarding Applicant’s arguments about the rejections for claims 1, 15-16, 18-25 and 27 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive.
Regarding claim 1, Applicant amended the claim as:
“(g) operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter and repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step, or reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand”.
Due to phrases “or” and “if” highlighted in above limitation, in the light of broadest reasonable interpretation, the above limitation ca be construed as following (with only the phrase “reconfiguring …” without considering the contingent limitations):
“(g) reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand”.
As recited in the previous Office action, reference Kanjiya teaches above limitation in FIG. 3 and [0037]. Therefore, the amended phrase in the step (g) does not add further limitations to overcome the 103 rejection set forth in the previous Office action. 
Applicant’s arguments for other claims, which depend on the argued patentability of claim 1, are also respectfully traversed by Examiner based on the reasons recited above.
Therefore, the 103 rejections are maintained. To overcome the 103 rejections, Applicant is suggested to further amend the claims to add additional limitations to distinguish the prior arts of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 15-16, 18-25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claim 1 recites a method, which belongs to the statutory categories of invention.
Step 2A Prong One: Claim 1 recites limitations “(a) determining if a wind speed is less than a cut-in speed; (b) calculating a reactive power demand for an electrical grid (102);(c) calculating a reactive power capability of the line side converter; (d) determining if the reactive power demand is greater than the reactive power capability of the line side converter and determining if the reactive power demand is less than or equal to the reactive power capability of the line side converter; (e) calculating a reactive power capability of the line side converter and the rotor side converter; (f) determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter; (g) repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step”. All these limitations can be done by mental processes and are directed to abstract idea. A human being can, by performing the operations in the mind, compare the wind speed to a cut-in speed, calculate reactive power capabilities and compare them with a calculated reactive power demand. Nothing in the claim precludes these operations from practically being performed in a human mind.
Step 2A Prong Two: Claim 1 also recites additional elements/limitations “(g) operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step, or reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand”. The recited “reconfiguring …” is optional so the corresponding limitation does not need to be considered in the spirit of the broadest reasonable interpretation. Also the recited limitations “if ….” as highlighted above are contingent limitations. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the scenario wherein the reactive power demand is higher than the reactive power capability of the line side converter but less than the reactive power capability of the line side converter and the rotor side converter, the actions of “operating” or “reducing” in the step (g) are not required to be performed. (See MPEP 2111.04 (II) for details).
Claim 1 also recites additional elements/limitations “operating a power generation system employing a generator and a solar power source, wherein the generator is electrically coupled to a rotor side converter and a point of common coupling (PCC), the PCC being electrically coupled to a line side converter, a DC-DC converter is electrically coupled to an output of the rotor side converter and an input of the line side converter, the DC-DC converter electrically coupled to the solar power source”. These additional elements are recited at a high level of generality and merely link the recited judicial exception to a particular technology environment of a power generation system comprising generic double-fed induction generator and generic solar power source with generic DC-DC converter. These additional elements do not integrate the recited judicial exception into a practical application.
Step 2B: As recited above, the additional elements operating a power generation system employing a generator and a solar power source, wherein the generator is electrically coupled to a rotor side converter and a point of common coupling (PCC), the PCC being electrically coupled to a line side converter, a DC-DC converter is electrically coupled to an output of the rotor side converter and an input of the line side converter, the DC-DC converter electrically coupled to the solar power source” merely link the recited judicial exception to a particular technology environment. When considered individually or in combination, these additional elements do not provide an inventive concept and thus does not amount to significantly more.
Therefore, claim 1 is directed to abstract idea without significantly more, and is not patent eligible. 

Claim 15 depends on claim 1. Claim 15 also recites a limitation “determining if the wind speed is equal to or greater than the cut-in speed” which can also be done by a mental process and is directed to abstract idea. Claim 15 also recites an operation step “if so, operating the generator in a default mode”, which is a contingent limitation and not performed when the condition is not met. Therefore, claim 15 is not patent eligible.
Claim 16 depends on claim 1. Claim 16 also recites a limitation “calculating a reactive power capability for a plurality of wind turbines” which can also be done by a mental process and is directed to abstract idea. Claim 16 also recites additional limitation “each of the wind turbines having one line side converter”. This additional limitation is recited at a high level of generality and merely links the recited judicial exception to a particular technology environment, therefore it does not impose any meaningful limits on practicing the abstract idea. This additional limitation, when considered separately and in combination, does not provide invention concept. Therefore, claim 16 is not patent eligible.
Claim 18 depends on claim 1. Claim 18 also recites limitations “(h) calculating a reactive power capability for a first wind turbine, and (i) determining if the calculated reactive power capability for the first wind turbine is equal to or greater than the reactive power demand, and if not then (j) repeating the calculating and determining steps (h) and (i) for a second wind turbine and repeating these the steps (h), (i) and (j) to calculate an aggregate reactive power capability until the reactive power capability for all wind turbines in a wind farm has been calculated or the reactive power demand is equal to or less than the calculated aggregate reactive power capability”. These additional limitations can also be done by mental processes and are directed to abstract idea. Therefore, claim 18 is not patent eligible.
Claim 19 depends on claim 1. Claim 19 also recites a limitation “determining if the reactive power demand is less than or equal to the reactive power capability of the line side converter and the rotor side converter” which can also be done by a mental process and is directed to abstract idea. Claim 19 also recites an operation step “if so operating the generator in a default mode”, which is a contingent limitation and not performed when the condition is not met. Therefore, claim 19 is not patent eligible.
Claim 20 depends on claim 19. Claim 20 also recites additional limitations about the default mode, which carry no patentable weight when the generator is not operated in the default mode. Therefore, claim 20 is not patent eligible.
	Claim 21 recites a method similar to the method of claim 1 with patentably the same limitations (the “solar power source” of claim 1 is mapped to the “secondary power source” of claim 21). Therefore, claim 21 is rejected for the same reason recited in the rejection of claim 1.
Claims 22, 23, 24, 25 and 27 recite a method similar to the method of claims 15,16, 17, 18 and 20 respectively with patentably the same limitations. Therefore, claims 22, 23, 24, 25, 26 and 27 are rejected for the same reasons recited in the rejections of claims 15,16, 17, 18, 19 and 20 respectively.
	To overcome the 101 rejections, Applicant is suggested to replace the phrase “if” to “in response to” in the claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 20 and 27 recite a limitation “wind speed” which causes ambiguity. It is unclear if the recited “wind speed” refers to a new wind speed, or refers to the wind speed introduced beforehand. For continuing examination purpose, this limitation has been construed as “the wind speed”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 15-16, 18-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolwalkar (IN 6289/CHE/2014, published on 2016-01-07, prior art of record, hereinafter as “Kolwalkar”) in view of Kanjiya (US 2015/0077067 A1, prior art of record, hereinafter as “Kanjiya”), and in further view of SUZUKI (US 2019/0055927 A1, prior art of record, hereinafter as “SUZUKI”). 
	Regarding claim 1, Kolwalkar teaches:
A method of operating a power generation system (power generation system 101 in FIG. 1) employing a generator (generator 112 in FIG. 1) and a solar power source (PV power source 110 in FIG. 1), wherein the generator is electrically coupled to a rotor side converter (generator 112 is coupled to the rotor side convertor 114 in FIG. 1) and a point of common coupling (PCC) (generator 112 is coupled to the PCC 105 in FIG. 1), the PCC being electrically coupled to a line side converter (the PCC 105 is coupled to the line side converter 116 in FIG. 1), a DC-DC converter (DC-DC converter 120 in FIG. 1) is electrically coupled to an output of the rotor side converter and an input of the line side converter (as shown in FIG. 1, the converter 120 is coupled to an output of the rotor side converter 114 and an input of the line side converter 116), the DC-DC converter electrically coupled to the solar power source (as shown in FIG. 1, the converter 120 is coupled to the PV power source 110), the method comprising:
(b) calculating a reactive power demand for an electrical grid (102) ([0033]: “ If it is determined by the central controller 124 that the second electrical power is insufficient to meet the load requirement,…”; And [0045]: “the generator 112 may be operated in a self-excited mode. In the self-excited mode, reactive power may be supplied by ….”. Kolwalkar teaches to determine the load requirement which includes reactive power demand/requirement. As shown in FIG. 1, the load requirement is for a grid since the power generation system 101 is coupled to the grid 102 which the load 104 is coupled to);
(c) calculating a reactive power capability of the line side converter ([0030]: “The second electrical power generated by the PV power source 110 may be supplied to the local electrical load 104 via the rotor side converter 114 and/or the line side converter 116”; And [0033]: “ If it is determined by the central controller 124 that the second electrical power is insufficient to meet the load requirement,…”; And [0045]: “the generator 112 may be operated in a self-excited mode. In the self-excited mode, reactive power may be supplied by ….”. Kolwalkar teaches when using the line side converter to supply power with or without the rotor side converter, the power capability of the line side converter is determined/calculated to determine if it is sufficient to meet the load requirement. Kolwalkar teaches the load requirement includes reactive power capability/requirement);
(d) determining if the reactive power demand is greater than the reactive power capability of the line side converter and determining if the reactive power demand is less than or equal to the reactive power capability of the line side converter (as recited above, Kolwalkar teaches to determine if the reactive power capability of the line side converter is sufficient or not to meet the reactive power demand);
(e) calculating a reactive power capability of the line side converter and the rotor side converter ([0030]: “The second electrical power generated by the PV power source 110 may be supplied to the local electrical load 104 via the rotor side converter 114 and/or the line side converter 116”; And [0033]: “ If it is determined by the central controller 124 that the second electrical power is insufficient to meet the load requirement,…”; And [0045]: “the generator 112 may be operated in a self-excited mode. In the self-excited mode, reactive power may be supplied by ….”. Kolwalkar teaches when using the line side converter and the rotor side converter to supply power, the power capability of the line side converter and the rotor side converter is determined/calculated to determine if it is sufficient to meet the load requirement. Kolwalkar teaches the load requirement includes reactive power capability/requirement);
(f) determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter (as recited above, Kolwalkar teaches to determine if the reactive power capability of the line side converter and the rotor side converter is sufficient to meet the reactive power demand);
	Kolwalkar teaches all the limitations except (a) determining if a wind speed is less than a cut-in speed; (g) operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter and repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step, or reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand.
	However, Kanjiya teaches in an analogous art: 
	operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output reducing power generation of the solar power source if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter and repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step, or reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand (in the spirit of broadest reasonable interpretation, this limitation is construed as “reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand”.  Kanjiya teaches in FIG. 3 and [0037]: “The rotor side converter has the capability to provide full reactive support required by the recent grid codes during a grid fault condition …. To achieve this, the reactive currents required to fulfill the grid code requirements may be shared by GSC circuitry 312 and RSC circuitry 306 during grid faults in proportion to their ratings. For example, the duty of supplying two third of the reactive current(maximum 0.6 pu) is assigned to stator and hence RSC circuitry 306, while, one third(maximum 0.3 pu) may be assigned to GSC circuitry 310”. This teaches to reconfigure the grid side converter GSC and the rotor side converter RSC to provide power to meet the reactive power demand according to their respective power ratings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kolwalkar based on the teaching of Kanjiya, to make the method to further comprise (g) operating the generator in a default mode if reactive power demand is less than or equal to the reactive power capability of the line side converter or reducing power generation of the solar power source by controlling solar power output if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter and repeating the determining if the reactive power demand is greater than the reactive power capability of the line side converter and the rotor side converter step, or reconfiguring at least one of the line side converter and the rotor side converter to meet the reactive power demand. One of ordinary skill in the art would have been motivated to do this modification since it can help meet the reactive power demand without “increased … stress”, as Kanjiya teaches in [0037]. 
	Kolwalkar-Kanjiya teach all the limitations except (a) determining if a wind speed is less than a cut-in speed.
	However, SUZUKI teaches in an analogous art: 
	determining if a wind speed is less than a cut-in speed ([0108]: “the Central Processing Unit 24 of the control device 4 determines whether the average windspeed is equal to or less than the cut-in wind speed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kolwalkar-Kanjiya based on the teaching of SUZUKI, to make the method to further comprise (a) determining if a wind speed is less than a cut-in speed. One of ordinary skill in the art would have been motivated to do this modification since it can help determine to stop the power generation from the wind, as SUZUKI teaches in [0110].

	Regarding claim 15, Kolwalkar-Kanjiya-SUZUKI teach all the limitations of claim 1.
	SUZUKI further teaches:
	determining if the wind speed is equal to or greater than the cut-in speed ([0108]: “the Central Processing Unit 24 of the control device 4 determines whether the average windspeed is equal to or less than the cut-in wind speed”); and 
	if so, operating the generator in a default mode (This recited limitation “if so; ….” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore the “operating the generator in a default mode” is not performed when wind speed is less than the cut-in speed. See MPEP 2111.04 (II) for details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kolwalkar-Kanjiya based on the teaching of SUZUKI, to make the method to further comprise determining if the wind speed is equal to or greater than the cut-in speed, and if so; operating the generator in a default mode. One of ordinary skill in the art would have been motivated to do this modification since it can help determine whether to stop the power generation from the wind, as SUZUKI teaches in [0110].

	Regarding claim 16, Kolwalkar-Kanjiya-SUZUKI teach all the limitations of claim 1.
	Kolwalkar further teaches:
	calculating a reactive power capability for a plurality of wind turbines, each of the wind turbines having one line side converter ([0016]: “The electric grid 102 may include an interconnected network for delivering electricity from one or more power generating stations (different from the power generation system 101) to consumers (e.g., the electrical load 104) through high/medium voltage transmission lines”. This teaches there are other power generation systems other than the power generation system 101 connected to the grid 102. As taught by Kolwalkar in FIG. 1, each of the wind turbines has a line side converter, and the calculating the reactive power capability is calculating the reactive power capability for all the wind turbines).

	Regarding claim 18, Kolwalkar-Kanjiya-SUZUKI teach all the limitations of claim 1.
	Kolwalkar further teaches:
	A step (e1) of calculating a reactive power capability for a first wind turbine ([0030]: “The second electrical power generated by the PV power source 110 may be supplied to the local electrical load 104 via the rotor side converter 114 and/or the line side converter 116”; And [0033]: “ If it is determined by the central controller 124 that the second electrical power is insufficient to meet the load requirement,…”; And [0045]: “the generator 112 may be operated in a self-excited mode. In the self-excited mode, reactive power may be supplied by ….”. Kolwalkar teaches when using the line side converter and the rotor side converter to supply power, the power capability of the line side converter and the rotor side converter of the first wind turbine is determined/calculated to determine if it is sufficient to meet the load requirement. Kolwalkar teaches the load requirement includes reactive power capability/requirement); and a step (e2) of determining if the calculated reactive power capability for the first wind turbine is equal to or greater than the reactive power demand (as recited above, Kolwalkar teaches to determine if the reactive power capability of the line side converter and the rotor side converter of the first wind turbine is sufficient to meet the reactive power demand), and if not then repeating the steps (e1) and (e2) for a second wind turbine to calculate an aggregate reactive power capability and repeating the steps (e1) and (e2) until all wind turbines in a wind farm has been calculated or the reactive power demand is equal to or less than the calculated aggregate reactive power capability (This recited limitation “if not then ….” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore the “repeating ….. ” is not performed when the calculated reactive power capability for the first wind turbine is larger than the reactive power demand. See MPEP 2111.04 (II) for details).

	Regarding claim 19, Kolwalkar-Kanjiya-SUZUKI teach all the limitations of claim 1.
	Kolwalkar further teaches:
	determining if the reactive power demand is less than or equal to the reactive power capability of the line side converter and the rotor side converter ([0030]: “The second electrical power generated by the PV power source 110 may be supplied to the local electrical load 104 via the rotor side converter 114 and/or the line side converter 116”; And [0033]: “ If it is determined by the central controller 124 that the second electrical power is insufficient to meet the load requirement,…”; And [0045]: “the generator 112 may be operated in a self-excited mode. In the self-excited mode, reactive power may be supplied by ….”. Kolwalkar teaches when using the line side converter and the rotor side converter to supply power, the power capability of the line side converter and the rotor side converter is determined/calculated to determine if it is sufficient to meet the load requirement. Kolwalkar teaches the load requirement includes reactive power capability/requirement), and if so operating the generator in a default mode (This recited limitation “if so ….” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore the “operating the generator in a default mode ” is not performed when the reactive power demand is larger than the reactive power capability of the line side converter and the rotor side converter. See MPEP 2111.04 (II) for details).

	Regarding claim 20, Kolwalkar-Kanjiya-SUZUKI teach all the limitations of claim 19.
	Kolwalkar further teaches:
	the default mode comprises:
a first default mode where reactive power capability of the power generation system is driven primarily by the generator ([0039]: “when the second electrical power is not available, for example, during a night time or during maintenance of the PV power source 110, the central controller 124 is configured to run variable speed engine 106 at higher operating speeds. For example, if no second electrical power is available and the load requirement is still 200 KW, the variable speed engine 106 needs to be operated at an operating speed of about 2000 rpm”. This teaches a first default mode where the generator provides the primary power capability of the power generation system; or
a second default mode where reactive power capability of the power generation system is driven primarily by the at least one of the line side converter and the rotor side converter, and the wind speed is below the cut-in speed and the solar power source is not generating power.
SUZUKI further teaches:
and the wind speed is equal to or above the cut-in speed ([0116]: “When the average peripheral speed of the rotor 2 reaches 5 m/s, …. As a result, the generator 3 which has been stopped is turned ON (S9), and power generation is started”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kolwalkar-Kanjiya based on the teaching of SUZUKI, to make the method wherein the default mode comprises a first default mode where reactive power capability of the power generation system is driven primarily by the generator, and the wind speed is equal to or above the cut-in speed. One of ordinary skill in the art would have been motivated to do this modification since it can help start the generator when the wind speed in above the cut-in speed, as SUZUKI teaches in [0116].

Claim 21 recites a method similar to the method of claim 1 with patentably the same limitations (the “solar power source” of claim 1 is mapped to the “secondary power source” of claim 21). Therefore, claim 21 is rejected for the same reason recited in the rejection of claim 1.

Claims 22, 23, 24, 25 and 27 recite a method similar to the method of claims 15,16, 17, 18 and 20 respectively with patentably the same limitations. Therefore, claims 22, 23, 24, 25 and 27 are rejected for the same reasons recited in the rejections of claims 15,16, 17, 18 and 20 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115